 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCaro Bags, Inc.andSolidarity of Labor Organiza-tions, International UnionLocal 734, Laborers International Union of NorthAmerica,'AFL-CIOandSolidarity of LaborOrganizations,InternationalUnion.Cases 22-CA-14468 and 22-CB-55068 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 5 March 1987 Administrative Law JudgeJoel P. Biblowitz issued the attached decision. TheRespondent Employer and the Respondent Unionfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder. 2ORDERThe NationalLabor Relations Board adopts therecommendedOrder ofthe administrative lawjudge and orders that the RespondentEmployer,Caro Bags,Inc.,Edison,New Jersey,itsofficers,agents, successors, and assigns,and the RespondentUnion, Local 734, LaborersInternationalUnion ofNorth America, AFL-CIO, Clifton, New Jersey,itsofficers,agents, and representatives,shall takethe actionset forthin the Order.iThe Respondent Employer and the Respondent Union have exceptedto some of the judge's credibility findings The Board's established policyisnot to overrule an administrative law judge's credibility resolutionsunless the clear preponderance of all the relevant evidence convinces usthat they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd. 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find no basis for reversing the findings2 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set outin the 1986amendmentto 26 US C § 6621.Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 U S.C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Gary A. Carlson, Esq.,for the General Counsel.Michael R. Esposito, Esq. (Jackson, Lewis, Schnitzler &Krupman),for the Respondent Employer.Paul Montalbano, Esq. (Schneider, Cohen, Solomon, Leder& Montalbano),for the Respondent Union.DECISIONSTATEMENT OF THE CASEJOEL P. BIBLOWITZ, Administrative Law Judge. Thiscasewas heard by, me on 3, 4, 6, and 17 November19861 in Newark, New Jersey. The order consolidatingcases,consolidated complaint, and notice of hearing,which issued on 27 August, was based on unfair laborpractice charges and amended charges filed by Solidarityof Labor Organizations, International Union (SOLO),againstCaro Bags, Inc. (Respondent Employer), andLocal 734, Laborers International Union of North Amer-ica,AFL-CIO (Respondent Union), on 21 May and 22August. The consolidated complaintallegesthat about 12May Respondent Employer recognized RespondentUnion as the exclusive representative of its productionand maintenance employees, and that about 23 May theRespondents entered into a collective-bargaining agree-ment, and 'since the date have maintained and enforcedthe agreement, covering the terms and conditions of em-ployment of these employees. The consolidated com-plaint further alleges that the 12 May recognition agree-ment and the 23 May collective-bargaining agreementcontains a union-security clause requiring all unit em-ployees to join Respondent Union within 31 days of em-ployment or the effective date or execution date of theagreement. This much is admitted by the Respondents.What is alleged by the consolidated complaint anddenied by the Respondents is that at the time of recogni-tion Respondent Union did not represent an uncoercedmajority of the unit employees, at the time of recognitiona valid petition to represent these employees was pend-ing at the Board, and at the time of recognition there ex-isted a real question concerning representation amongthese unit employees, by virtue of the fact that SOLO,with the knowledge of Respondent Employer, was ac-tivelyengaged in an ongoing organizing campaignamong these employees. The Respondents deny these al-legations.It is alleged that by these activities, theRespondents violated Sections 8(a)(1), (2), (3) and8(b)(1)(A) and (2) of the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed, I make the followingFINDINGS OF FACT1.JURISDICTIONTherebeing no dispute,I find that Respondent Em-ployer is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.LABORORGANIZATION STATUSI find that RespondentUnion, SOLO,and Local 113,NationalOrganizationof IndustrialTradeUnions(NOITU Local 113)are each labor organizations withinthe meaning of Section2(5) of the Act.'Unless indicated otherwise,all dates referred to are in 1986285 NLRB No. 97 CARO BAGS, INC.III.THE FACTSA. Background,The three Unions-SOLO, NOITU Local 113, andRespondent Union-were each involved inorganizingthe employees of Respondent Employer in April andMay; the initial organization was conducted by SOLOcommencing about late March or early April, althoughthere is some question regarding whether they were suc-cessful (obtaining approximately 150 cards) or unsuccess-ful (less than 50 cards) in this endeavor. NOITU Local113 actively organized these employees for only a fewdays commencing 7 May; on that date NOITU Local113 received valid authorizations from 128 employeesout of a unit composed of 254 unit employees; on thatsame day it filed a petition and charge with the Board.About 9 May, allegedly realizing it did not have, orcould not get, the resources to handle such a large orga-nizational drive,NOITU Local 113 offered the "repre-sentation rights" of these employees to RespondentUnion. On 12 May, about noon, Respondent Union re-ceived valid signed authorization cards from 183 employ-ees out of a unit on that date composed of 254 four em-ployees; of these 183 employees executing authorizationcards for Respondent Union, 105 had executed cards forNOITU Local 113 on 7 May. On 12 May, about 1 p.m.,Respondent Employer recognized Respondent Union; on23May the parties executed a collective-bargainingagreement.Armando Ponce, had been secretary-treasurer ofSOLO and president of SOLO, Local 113; he was termi-nated by SOLO President Edmundo Perez on 9 Aprilfor alleged wrongdoing, He then obtained a NOITUcharter for NOITU Local 113. Joseph Girlando, also arepresentative of SOLO and Local 113, at the time, waslaid off by SOLO about 2 May solely for economic rea-sons allegedly caused by Ponce's wrongdoing; he imme-ditately began working for Ponce and NOITU Local 113.Girlando testified that he informed Charles Carmant, theinitiator and principal supporter of theunion movementatRespondent Employer, of the change from SOLO,Local 113, to NOITU, Local 113; Carmant denies thisand testified that even after signing the final cards forRespondent Union on 12 May, he thought it was still thesame union as 6 weeks earlier, SOLO. Regardless, it isclear thatGirlando and Ponce's dual positions withSOLO and NOITU Local 113 caused, at the least, someconfusionamongRespondent Employer's employees.Carmant, like a vast majority-of Respondent Employ-er's employees,isHaitian;while living in Haiti he spokethe native language, Creole. Since arriving in this coun-try in 1978 he learned to speak and read English.He tes-tifiedhaltingly inEnglish;counsel for Respondentsallege that his difficulty with English was selective; i.e.,only in response to questions from them that he did notwish to answer. There is alsoan issue ofhow many ofRespondent Employer's employees could speak or readEnglish.657B SOLO OrganizationAbout mid-March, Carmant and fellow employeeWillie Aviles2 discussed what they considered to be thepoor working conditions at the plant and the need for aunion. On the following day, Aviles gave Carmant theaddress and telephone number of SOLO. Carmant calledthe number from a public phone at the plant. He spoketo a woman and told her the name and location of theplant, and that they were interestedin a union.He alsotold her his name and phone number. She asked himhow many employees were working in the plant; Car-mant initially testified: "She askedme alsohow employ-ees [sic]working in there and I tell her you knowabout-and she ask me also." Later, on cross-examina-tion, Carmant was questioned further on this point.Q. Did she ask you about the size of the compa-ny?A. The size of the Company?Q. Yes.A. I don't know about the size of the company.Q. You didn't know any . . . you have any ideaabout the size of the company?A. I know it's a big company, it's a big plant.Q. Did she ask you how many employees?A. Yeah.Q. Oh, so she asked you how many employees?A. She asked me how many employees we have.Q. And what did you tell her?A. I tell her we got a lot of employees. She say"More than one hundred?" I say "yes." That's it.Q. You didn't say any more (No Response) Howmany more than one hundred?A. No, she don't ask me how many more thanone hundred.Q.Why did you pick . . . did she pick one hun-dred or did you pick one hundred?A. No, no, no, I said that because you know, sheasked me if you have more than one hundred, youknow, I said "yeah."On rebuttal, Carmant testified:Q.Mr. Carmant, when if ever, did you tell Mr.Girlando that there were approximately 300 em-ployees employed at Caro Bags?A.When I call the first time on SOLO office. Ilet know we got about approximately 300 employ-ees in CaroBag . . . .Further along, on rebuttal, Carmant was questioned bycounsel for Respondent Employer on the subject:Q.Mr. Carmant, when did you first tell anyonefrom any Union the size of the company, thenumber of employees in the company?A. When?Q. When?A. When I first call SOLO.2 Aviles did not testify 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDQ. How many employees did you say were in thecompany?A. I say about 300.Q. Yousaidabout 300. Mr Carmant, wasn't yourtestimony on directexaminationthat it was over100 employees?A. No, never.Q. You didn't say that? You didn't answer over100 employees to me on cross examination? (No re-sponse).MR. EsPOSTIO:... did you in fact recall answer-ing the question on cross examination posed to youby me.A. Never.Q. Never. Your testimony is right from the be-ginning you said it was more than 300 employees?A. Yes.JUDGE BIBLOwITZ: The question is did you evertestify here when you were here last time you toldSOLO people there were more than 100 employees,not than there were 300?A. I say more than 300.3When Perez and Girlando returned to the office laterthat day4 the secretary gave them themessage;Girlandocalled Carmant at his home that evening and arrangedfor them to meet at the SOLO office in New Jersey on22 March.On that day, Carmant met with Perez, Girlando, andWilliam Fagello, a vice president of SOLO. Carmant tes-tified that he told them of the working conditions at theplant and that there were about 300 employees there;they explained their organizing procedure and how au-thorization cards are used. Girlando gave Carmant hisbusiness card, which identified him as "Regional Direc-tor" for SOLO.5 Girlando testified that at thismeetingCarmant spoke of the number of employees: "It was myrecollection that there was about a hundred people therefrom the conversation we had." Perez instructed Gir-lando to meet with Carmant and his fellow employeesregularly, at a time and location convenient to them, andto solicit authorization cards from them.On the following Tuesday, by prearrangement, Car-mant and Aviles met Girlando at a McDonald's restau-rant near the plant; the procedure was followed on aweekly or twice weekly basis for the next few weeks aswell. (Perez' affidavit given to the Boardstatesthat afterhis first meeting with Carmant at McDonald's, Girlandotold Perez that he had obtained six or sevensigned au-thorization cards)Girlando gave them approximately250 authorization cards and petitions to have the employ-3This testimony is relevant to Carmant's general credibility and to thecredibility of the extent of SOLO's organizational drive at RespondentEmployer.4 In testimony admitted,but not for the truth of what was said, Perezinitially testified that the secretary told him that Carmant said there wereabout 300 employees Upon being shown his affidavit given to the Boardthat stated that she told him that Carmant gave the number of employeesas "over 100 people," he testified that is what she said Girlando testifiedthat he was told that Carmant said there were 100 employees5The card also contains the SOLO address and, what I assume is, theSOLO telephonenumber, as it is the same number as is on Perez' busi-ness cardees sign.On that day Carmant and Aviles signed cardsand distributed them to other employees. Over the nextfew weeks, when he received signed authorization cardsfrom employees, he called Girlando at his home tele-phone number he had given him and arranged to meethim at noon time at McDonald's, where he gave him thecards.Carmant testified that at all - these meetings hegave Girlando over 140 cards. About that time, Carmantsuggested that they have a meeting at a restaurant inBrooklyn where many of the employees live; when theyarrived they found that the restaurant had been closedby the fire department. Carmant placed a note on thedoor stating that the meeting would be held at his house.Carmant testified that about 15 employees attended thismeeting, together with Girlando; no authorization cardswere distributed, but about 15 employees signed a peti-tion stating that they authorized SOLO to representthem. He gave this petition to Girlando. Girlando testi-fied that only two other employees attended thismeetingatCarmant's house; under these circumstances he leftearly and received no cards as a result. Carmant testifiedthat after their third or fourth meeting at McDonald's,Girlando introduced him to Ponce as someone withwhom he was working; Ponce gave him his card, whichidentified him as the president of SOLO, Local 113.Because the meeting at his house was not successful(not enough employees attended) Carmant asked Gir-lando to set up a meeting at the Pines Manor, a restau-rant near the plant. This meeting took place about 9April and was attended by about 35 employees. Carmanttestified that (in Creole) he introduced Girlando as thedelegate from Local 113. Girlando said that he wouldlike to represent the employees and negotiate with Re-spondentEmployer on their behalf.WhileGirlandospoke in English, Carmant translated in Creole. After-ward they distributed SOLO authorization cards, whichthese employees signed and returned to Girlando. Gir-lando testified that this Pines Manor meeting took place4 days after the meeting at Carmant's home. Approxi-mately 19 employees other than Carmant and Aviles at-tended; signatures on either authorization cards or peti-tionswere obtained from all these employees. Girlandotestified that from the first time he met Carmant to theend of April when he requested recognition from Re-spondent Employer, infra, he received 57 authorizationsfor representation.He received most of these at his meet-ingswith Carmant at McDonald's, while the others werefrom the 9 April Pines Manor meeting.Shortly prior to 28 April, Perez instructed Girlandoand Fagello to go to Respondent Employer's plant anddemand recognition. On 28 April Girlando and Fagellowent to the plant; Girlando testified that on that day hehad 57 signed SOLO authorization cardsin hishand fora unit that he then thought comprised approximately 100employees. He and Fagello went to the reception area atthe plant and asked for "Mr. Meyer" (actually MeyerMory, Respondent Employer's manager) the name Car-manthad given them. He introduced himself, as didthey, and Girlando told him that SOLO represented amajority of his employees and they would like him torecognize SOLO. (Girlando had the authorization cards CARO BAGS, INC.659in his possession, but did not show them to Mory nor didMory ask to see them.) Mory answered that he did notbelieve that they had a majority of his people. At thatpoint Girlando and Fagello left the plant and "We calledaMr. Sutton in Manhattan who I understand is one ofthe principals of the company"; how he learned this: "Idon't remember. I don't know how I would have knownthat, except from Charles [Carmant]." Girlando spoke toSutton and told him that he represented a majority of theemployees at his plant, "and he said he doubted thatvery much, and that was the end of the conversation."They returned to the SOLO office and informed Perezof the results of their visit.Within the next few days,Mory held a series of meetings with employees, tellingthem that two men from SOLO had come to the plant toask that he recognize SOLO as their representative.Mory told them that he did not want SOLO to representthem and he did not want them signing for SOLO.Perez testified that in late April Girlando told him thathe was ready to demand recognition from RespondentEmployer. Concerning the number of authorization cardsGirlando had at the time: "The number 157-I don'tknow if he told me at that time or later on. That's thenumber I remember." Although he was aware that a re-quest for recognition was made, he testified that he doesnot recall that the Respondent Employer denied the rec-ognition request. He testified that Girlando told him thathe was going to call Respondent Employer's principal torequest recognition; he knows that Girlando made thecall and spoke to the principal, but does not know theresult of the call; Girlando never told him what he wastold, and Perez never asked him what the principal orhis attorneys replied.Perez also testified about a SOLO,petition to representRespondent Employer's employees that he thought hadbeen filed with the Board at that time; it was not. He tes-tified thatin lateApril he observed Girlando with a"stack of cards"-authorization cards from RespondentEmployer. Girlando6 was making an alphabeticallistingof the names on these cards, as required by theBoard, inpreparation for filing a petition with the Board. Pereztestified he "thumbed through the cards to make surethat the dates and names were clear." Although he didnot count the cards, "the number that was given to meby Girlando was 157." He testified that the petition wastyped at that time by Girlando, he believes, and Perezinformed Girlando to bring it to the Board the next dayon his way to work. Until mid-May, he assumed that itwas. Perez produced an undated, typed petition to repre-sent the production and maintenance 'employees at Re-spondent Employer; he testified that he located it in Fa-gello's office. The SOLO address is listed on the petition,but not the unionname.The petition is signed by DanielGonzalez, an organizer for SOLO. The reason Gonzalezsigned the petition, Perez testified: "Darnel Gonzalez isthe organizer. This was his first petition. We usually liketo get our people involved in signing and getting ac-quainted with how to file petitions." Gonzalez was never6On cross-examination,he testified that Fagello,not Girlando, pre-pared this alphabetized list and that the two- to three-page list of nameswas alreadycompleted when it was shown to himinvolved in organizing Respondent Employer's employ-ees, but Pereztestified that he askedhim to signthe peti-tion because he "was the new man on the staff and Iwanted him to get familiar with the petition, what thecontent of the petition is and how to sign a petition."Perez testified that sometime between 28 April and 2May (when SOLO laid off Girlando for economic rea-sons) he asked Girlando whether he had filed the peti-tion and he said that he had.-Girlando testified that after Respondent Employerdenied SOLO's request for recognition he reported thisto Perez, who told him to count Respondent Employer'semployees as they were leaving the plant. He went tothe plant and "I stopped counting when it was about twohundred and twenty five people coming out," and he in-formed Perez and Fagello of this. He had no further dis-cussions of a petition being filed by NOITU because theydid not have a 30-percent showing of interest. Girlandotestified, aswell, that during the SOLO organization ofRespondent Employer's employees, Fagello, not he, hadcustody of all the authorization cards obtained.Perez testified that, at a certain time, he learned thatno petition had been filed by Girlando on SOLO'sbehalf.On direct examination he was asked about whathe had identified as the SOLO petition:Q. Yousaid it was never filed with the Board.How did you come to find out that it was not filedwith the Board?A. Charles called me up... .Q. I need his last name.A. I'm sorry.Carmint [sic]. Called the offices onSaturday,the 17th of May,and he asked me what'sgoing on and I said well the petition has been filedand we're waiting now for the schedule of theformal hearing and the hearing and I hope we'llhave an election.On cross-examination,Perez was asked:Q. Did you call the Board yourself.A. Yes,we ended up calling the Board on the16th,the 15th or 16th.Mr. St. Bernard [the Boardagent]was out sick. We left a message for him toget back to us.Later, during cross-examination,Perez attempted to clearup this contradiction by testifying:Q. On direct examination didn't you testify thatyou had first found out that what's been marked asGeneral Counsel [Exhibit] 4 had not been filed untilCharles Carmint [sic] called you on May 17th?A. That's correct.Q. Yet Mr. Fagello called the Board on the 15thor 16th?A. Sure.Q You weren't able to find out any information?A. No. There was no reason for us to ask any-thing other than who has been assigned to BagBazaar and Mr. St. Bernard was obviously assignedto Bag Bazaar but it wasn't our petition. 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn cross-examination, Perez was questioned about the2-1/2-week period between the date he thought the peti-tionwas filed and the date he called the Board about itafter hearing nothing from the Board. He testified thatabout 9 May, a week after Girlando was laid off, he as-signed Fagello the responsibility of organizing Respond-ent Employer's employees; between 2 and 9 May, "noone in particular" was handling the organizing attempt.He was aware that the Board usually sends a response tothe parties within 7 days; he did not contact the Boardearlier because: "I had a few other things on my mind. Iwas at many Board hearings because of the disruptionPonce had caused." About I1 or 12 May Perez askedFagello if he had heard from the Board regarding the pe-tition and Fagello said that he had not. He did not askFagello to follow up on it at that time because: "We hadan appointment here at the Board in a couple of days soI just let it go until then."As stated, above, Perez discharged Ponce from his po-sition as president of SOLO, Local 113 on 9 April; on 2May Girlando was laid off by Perez, not for any wrong-doing, but because of SOLO's financial difficulties alleg-edly caused by Ponce's actions. Girlando was infotmedat that time that when SOLO's difficult financial situa-tionwas resolved, he would be rehired. Girlando testi-fied that on 2 May he was informed by Perez that hewas being laid off effective that day due to economicreasons;when they improved he would be rehired. Oneither that day or the next day he called Ponce? (thenthe president of NOITU, Local 1138):We spoke over the phone and I knew Armando, ob-viously from before, and I told him what the storywas with me and he- said well, come with meMonday.JUDGE BiBLOwLTZ; Had you spoken to him aboutthe possibility of a job prior to that?THE WITNESS:No, I don't think so.He testified that he began working for NOITU, Local113 on Monday, 5 May.In this regard, Nola Santos, a secretary for NOITU,testified that she first met Girlando about February orMarch when Ponce introduced him to her. At that timehe spent a couple of hours at the NOITU office. She be-lieved that he was working for NOITU at the time.C. NOITU OrganizationGirlando testified that from his first meeting with Car-mant, they spoke on the phone regularly in the evenings.They had a telephone conversation on Tuesday, 6 May,where they discussed, inter alia, the scheduled meetingthe following day at the Pines Manor. Carmant told himthat the people were very much in favor of the Union,but the Respondent Employer was planning a layoff forthe following day. Carmant told Girlando that the em-ployees agreed that if everyone did not work, nobodywould work. Girlando told Carmant that he and Ponce7 Ponce did not testify8 Perez testified that Ponce obtained a Local 113 charter from NOITUabout 21 or 22 Aprilwould meet him in front of the plant the followingmorning: "I told him that Armando is now with anotherunion . . I told him I was with Armando." Girlandonamed NOITU, Local 113,9 but he went into no furtherdetail and Carmant did not ask any questions about thechange. Carmant testified that he spoke to Girlando onthe evening of 6 May when he informed him of thelayoff scheduled for the following day, but he was nottold of NOITU, Local 113 until Girlando referred to iton the morning of 7 May, at the diner near the plant, tobe discussed, infra.Carmant arrived at the plant about 7:30 a.m. the nextday;Girlando and Ponce were waiting for him at thegate.Girlando attempted to enter the plant to go towork, but was stopped by Mory, who escorted him outof the plant. At that point, he, his helper, Sonny Weis-man, Girlando, and Ponce went to a nearby diner to talk.He testified that during this meeting: "Mr. Girlando tellme he change the name of the union, that's it."Q. Did he say what he changedthe name to?A. No. Hedon't tell me anything.Carmant later testified that Girlando "he told me . .. hechanged the name of the union best suited him, that'sall." In answer to a question whether Girlando told himthat he was then an employee and agent for NOITU,Local 113, Carmant testified: "No, no, never. He just tellme he change the name of the union that's still the same,that's it."Later that morning Ponce showed him hisbusiness card, which identifies him as president of Local113,NOITU,1 ° with the NOITU address and telephonenumber. Carmant testified that he never saw Girlando'sNOITU business card, and that at the meeting at thediner Girlando only referred to NOITU, not Local 113.He did not say when he made the change or why, andCarmant did not ask, "I don't ask him why, I don't askhim nothing because I know he represent the union,that's it."Girlando testified that he and Ponce met with Car-mant at the gate leading to the plant about 7:30 a.m.;they decided that if Respondent Employer did notpermit all the employees to work, the Union would de-clare the Respondent Employer struck. Carmant wentinto the plant, and shortly thereafter he came out of theplant with Weisman; shortly thereafter the four went tothe diner. At the diner, he and Ponce gave Carmant theirbusiness cards (as discussed in the footnote above) thatCarmant kept. They told Carmant and Weisman thatNOITU was a larger union than SOLO, it had moremembers, i i resources, and manpower than SOLO, and ithad a health center in New York. Carmant's responsewas- "No problem."After this meeting at the diner, they returned to theplant; at that time a large percentage of the employees9Girlando's affidavit given to the Board refers to this conversation of6May, but does not say that he told Carmant that he and Ponce werethen associatedwith NOITU, Local 11310On this card(as well as Girlando) "Local113" is printed in heavy-type block letters,while"NOITU" ishalf the size in regular print11At the time,Local 113 of NOITU hadno members although theydid not tell this to Carmant CARO BAGS, INC.had walked out and were in the parking lot. Ponce toldthe employees that the strike had begun and they should'- st- iy away, from Respondent Employer's property. Car-maM, among others,spoke to the employees,as well, inCreole. Ponce and Carmant then informed the employeesthat they needed their signatures on a petition in order tobe able to represent them before the Board. They passedthese forms around for signatures. The form has "Local113,National Organization of Industrial Trade Unions"at the top, and below states: "I hereby apply for mem-bership in Local 113, N.O.I.T.U. and designate this unionto represent me for collective bargaining with my em-ployer."12, Carmant printed some of the names after theemployees signed the petition, and he and Aviles placedthe dates next to thenames.Girlando testified that onthat day, as well as the following picketing days, thepolice came to the premises and instructed the pickets tomove their vans. These instructions were given by thepolice in English only and, according to Girlando's testi-mony, were understood by the pickets because theymoved their vans without further instructions. After thepolice spoke to the employees Carmant, as well as otheremployees who spoke English, told their fellow employ-ees what the police had said.While Ponce remained on the picket line, Girlandothen drove Carmant and Aviles to Newark; they firstdrove to the NOITU officers on Broad Street, about ablock from the Board office, where they obtained picketsigns,and from there they went to the Board officewhere they filed a petition and charge. Girlando testifiedthatwhile driving to Newark, he told Carmant andAviles that they were going to the NOITU office inNewark, that was close to the Board office, where theywould park the car, obtain picket signs, and prepare apetition and charge that they would complete and thenfilewith the Board.He againtold them that NOITU waslarger and better financed than SOLO and had a healthclinic in New York. The NOITU office is on the groundfloor of a two-story building; above the first floor thereis a sign about 3-feet by 12-feet in size saying: "NationalOrganization IndustrialTrade Union." In a windowabout 2 to 3 feet from the entrance to the building wasanother sign containing the Union's name. When they ar-rived at the office he introduced Carmant and Aviles toPhilGlassman, a NOITU official, and to the two officesecretaries.Carmant and Aviles assisted Glassman in pre-paring the picket signs14 (handwriting Local 113 on the12The parties stipulated that NOITU obtained enough signatures onthis petition to file a petition with the Board to represent RespondentEmployer's employees, which it did later that day. The parties also stipu-lated that Respondent Employer received notice of the petition the fol-lowing dayla SOLO's office is in West New York, New Jersey.14The picketsigns state"THE EMPLOYEES OF THIS ESTAB-LISHMENT ARE ON STRIKE LOCAL 113, NATIONAL ORGANI-ZATION OF INDUSTRIAL TRADE UNIONS " Received into evi-dence was such a picket sign with the lettersS.O L O ,scribbled in redink, on the top of the signs barely legible Carmant testified that althoughhe does not know who wrote S 0 L 0 on the sign, he saw Aviles picket-ingwith that sign every day of the strike The other signs (about 16)were as stated, above Girlando testified that he observed Aviles picket-ing, but his sign never had S O.L O. written on it "It would not havebeen permitted "661signs)while Girlando prepared the petition and unfairlabor practice charge to be filed with the Board.15 Whiledoing so, he heard Aviles ask Glassman for a copy of theUnion'sconstitution;heobservedGlassman takingAviles and Carmant to a back room where NOITUkeeps such literature and he saw Glassman take twopieces of literature from each shelf of a cabinet and putthem in envelopes, which he gave to Carmant andAviles, although he was too distant to see what literaturehe gave them.16 They then filed the petition and chargewith the Board and brought the picketsignsback to thepicket line.Carmant testified that neither Ponce nor Girlando dis-cussed the purpose of their trip with him before leaving;"No, they wasn't [sic] discuss nothing.' They just, youknow, they take Willy and me." Girlando just told themthat they were going to Newark. On cross-examination:Q Girlando asked you, Mr. Carmint, [sic] wheth-er you wanted to go to Newark with him, isn't thatcorrect?A. Yeah.Q.Do you know why you were going toNewark?A. He tell me to-to file a charge against thecompany.When they arrived at the NOITU office, Girlando toldthem: "We're going in here" to get picket signs for thestrike.Carmant was asked if he saw the NOITU sign whenhe entered the building in Newark; he testified: "I don'tlook at the sign." He did testify that he knew that theoffice was not the same as the SOLO office. He was in-troduced to Glassman who asked him whatlocal unionnumberto put on the sign. Whether hesaw the nameNOITU on the picketsigns,he testified: "I didn't seethat." Carmant was also asked:Q.Didn't you ask for him-ask from him andisn't it a fact that he gave you in an envelope oryou called it a brown paper bag one time before, inan envelope, NOITU constitution and by-laws andotherNOITU documents? Didn't he give them toyou?A. No.Later,Carmant testified that he did see a copy of theNOITU dental plan while at the NOITU office on 7May, but was not given that document or any of theother documents (constitution, hospital plan, etc.). Stilllater, he testified that while he and Aviles were at theNOITU office, they picked up and kept some NOITUbooklets on their benefits. He testified that the docu-15Girlando testified that the unfair labor practice charge forms andthe petitions are presigned by Ponce and those were the forms hebrought to the Board office for filing At the Board office, Carmantwanted some additional names added to the charge and so a new unfairlabor practice charge was written by the Board agent and signed by Gir-lando16Each of these items has the name NOITU in large letters on thefront page 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDments saidNOITU printed in large type on the cover.Shortly thereafter, he was asked by counsel for Respond-ent Employer.Q Now, you saw pamphlets, you just testified,sitting aroundLittle booklets. You saw them in theoffice of NOITU, isn't that correct?A. YesQ. Did you see that they said NOITU on them?A. I saw I don't pay no mind to NOITU.Santos testified that on 7 May she observed Girlandocome into the office with Carmant and a Spanish-speak-ing man,while in the back room, Glassman asked her fora "kit" (the folder that union booklets go into), whichshe gave him. She then observed Glassman take differentbooklets (constitution and bylaws, hospitalization, eye-glasses,dental plan, and life insurance), place them in thekit, and give it to Carmant.When they returned to the plant after filing the peti-tionand charge at the Board, Carmant informed the em-ployees that "we" filed a petition with the Board, and hegave them picketsignsto wear. Sometime that day Gir-lando called Respondent Employer and asked what lawfirm was representing them; he was told that they wererepresented by Jackson, Lewis, Schnitzler & Krupman.Later that day (7 May) Ponce and Girlando had thescheduled meeting (the second) at the Pines Manor. Car-manttestified that approximately 200 employees attendedthismeeting; Ponce spoke to the employees in Englishand asked Carmant to translate into Creole. Carmantasked a fellow employee, "Alexandre," to translate "be-cause . ..sometime . . . I got [sic] a short breath."Ponce spoke of how poorly Respondent Employer treat-ed his employees and how he would negotiate on theirbehalf for more money and increased benefits. Poncealso told the employees that "he" had filed somethingwith the Board. Alexandre did most of thetranslating.Carmant assisted him. Ponce and Girlando then distribut-ed authorization cards to the employees. Carmant testi-fied that he saw that this card was different from theSOLO authorization card, but "I don't take [sic] any at-tention from the card, because you know . . . I trust Mr.Ponce and Mr. Girlando, I don't know what's-what'sgoing on." None of the other employees asked him whythat card said NOITU and the earlier one said SOLO.Undercross-examination,however, after being asked nu-merous times about the cards that were distributed on 7May, Carmant testified- "I don't remember when I see itwas different " Carmant also testified that at thismeetingneitherGirlando nor Ponce referred to NOITU, Local113, nor did they mention anything about NOITU bene-fits.Girlando testified that about 225 employees attendedthe Pines Manor meeting on 7 May; the room was verycrowded. He testified further that "we" (presumably heand Ponce) told the employees that they had filed acharge and petition at the Board and then,We described to them about NOITU 113 . . . . Wetold them that it was a different union, but that Ar-mando Ponce and I would be working with themduring the campaign and the strike. We comparedto them the size, the structure between SOLO andNOITU Wedescribed to them about the healthclinic inManhattanAt times, the employees broke into "spontaneous" cheer-ing after they said something, but before it was translat-ed.He testified that Carmant, "as well as other people,"translated for them. His affidavit given to the Boardsays: "Carmant was the interpreter."D. Enter Respondent UnionFrom 7 through 12 May the picketing at RespondentEmployer's plant continued. On the morning of 9 May,Ponce and Girlando went to NOITU's national head-quarters and spoke to its president, Dan Lasky. Girlandotestified that they told Lasky that they had good newsand bad news; the good news was that about 225 em-ployees, about 95 percent of the work force, was strikingand they were stopping about 70 percent of the trucksfrom making deliveries to the plant. Lasky asked whatthe bad news was; Girlando said- "The people can'tstand to stay out much longer and that they [RespondentEmployer] had Jackson Lewis representing them."Lasky said "Cut and run." He said that if the employeeswere weakening, and Respondent Employer was repre-sented by Jackson, Lewis, Schnitzler & Krupman, Local113would need financial and legal assistance, which hewas not prepared to give them He recommended thatthey keep the petition and charge pending, with thehope, eventually, of an election and contract, but put thepeople back to work.Girlando testified.Ponce and I discussed this seriously and we didn'tfeel that that was in the best interest of the employ-ees at the time. We felt that there could have beenor should have been some other way to concludethis campaign I told Armando that I was familiarwith somebody else who knows the industry, andthat we should try to go and see that person to seeif there could be any advice or guidance that wecould get.The individual Girlando was referring to was StevenRozic, recording secretary and business agent for Re-spondent Union. Girlando and Ponce went to see Rozicdirectly from their meeting with Lasky. Rozic testifiedthatGirlando and Ponce told him that they had been onstrike for a few days and were "losing control of thestrike"; that NOITU would not give them manpower norlegal assistance.He testified further- "What he basicallywanted was some assistance to Caro Bags." Rozic wasacquainted with Respondent Employer because he hadunsuccessfully attempted to organize its employees twicein the prior 8 years. Rozic testified:[B]asicallywhat I told him was that: Joe, I wasworking for a different organization to help you perse-I couldn't help him but what I would do sincethey felt that-he had explained to me during theconversation that there wasn't any way that theycould control the strike. They didn't have the man- CARD;BAGS, INCpower, strictly Girlando and Ponce, they did nothave any legal assistance.We had plenty of bothand since-I would not give it to them, I didn'thave the authority to give it to him, what I did saytohim though very 'simply was that if you nolonger were going to represent them, that if yougave me some time to think it over I would prob-ably take it over and I would pursue it, if he wouldgive me the representation rights because there justwasn't any way they could handle it at that point.Girlando told Rozic that because there was nothing theycould do to sustain the strike, "if you want it and youfeel you can handle it, bring it to a point or bring it to aresolution, then you can have it." Rozic said that if heagreed, he expected NOITU, Local 113 to withdraw anyinterest it had in representing these employees, andPonce and Girlando agreed. Rozic said that he wouldspeak to people he knew in the industry17 and would getback to Girlando and Ponce on Sunday, 11 May. Overthe weekend Rozic spoke to some friends and businessacquaintances.On the basis of these discussions, on 11May he called Girlando and told him:... that if he would turn the people over to me orletme speak to the people if they wished that Iwould represent them or let me represent them, thatIwould continue with the strike and I would try tohold up the strike or do whatever I could to resolvethe problem.18 Rozic told Girlando to meet him athisoffice the following morning. Later that dayCarmant called Girlando and told him that the em-ployeeswere receiving letters from RespondentEmployer threatening that they would be replacedif they did not return to work and that these letterswere influencing the employees. Girlando told Car-mant "to try to hold the people together to give ussome time on Monday."Carmant testified that beginning on 9 or 10 May em-ployees informed him that they had received letters (inEnglish and French) from Respondent Employer inform-ing them that if they did not return to work they wouldbe replaced and that they therefore intended to return towork. He then called Girlando and informed him of thissituation;Girlando told him to try to keep the employeesfrom returning to work until about noon: "we can't goback to work like that because, you know, we on strikeand he had to see his lawyer, the lawyer can decide ifwe can go back to work or not." On the morning of 12May, at the picket line, Girlando told him to keep thepeople outside until 12 noon; Carmant then informed theemployees that they should stay out until noon becauseGirlandowas going to speak to "the lawyer of theunion."About 10:30 Girlando left, saying that he wasgoing to speak to, and get, the lawyer. Girlando testifiedthat when he arrived at the picket line about 7:30 a.m. on12May, Carmant again told him of his conversations17Respondent Union represents one of Respondent Employer's princi-pal competitors.18Girlando testified that in this 11 May phone call Rozic simply saidthat Girlando should meet him at his office the following morning, "[tlhemere fact that he called was encouraging to me "663with employees about receiving the Respondent Employ-er's letter, "and that the people had to go back to work.I told him I needed some time and I would be back tohim by twelve noon." Girlando then drove to the Re-spondent Union's office, where Rozic told him that hethought he might be able to obtain recognition, ifNOITU withdrew, and that he wanted to go to thepicket line to talk to the employees, which they did, ar-riving about 11:45 a.m. Rozic testified that in this con-versation with Girlando he told Girlando that he wantedto representRespondent Employer's employees, andsinceNOITU could not maintain the strike, "that Iwould be willing to take on the representation rights ifthe people would go along with it," and that he "mighthave a shot at getting recognition if I went in." Girlandoagreed. Rozic testified: "Joe'smainconcern to me at thatpoint was what would basically be right for the people.He was concerned about the people." He and Girlandodrove to theplant,arriving about 11:30.Carmant testified that Girlando and Rozic arrived atthe plant about 12:30 p.m., he initially testified that Gir-lando "present him to me and introduce him to me." Oncross-examination, Carmant testified that when Girlandoreturned to the plant with Rozic, he did not say anythingto introduce him: "He just show me Steve." Rozic intro-duced himself: "I am Steve Rosack [sic]. He don't say heis the lawyer." Rozic then spoke to the employees; Car-mantand Alexandre translated into Creole. He told them"he represent the AFL-CIO," be did not name Respond-ent Union. He said that Respondent Employer treatedthe employees poorly and he was going To ask them tosign an agreementthat they will recognize the Union. Ifthey refused to do so, the Union had the power to stopdeliveries at the ports and at the plant and they couldclose down the Company. Rozic then distributed twosets of cards to the employees (union authorization cardsand dues-deduction authorization cards). Carmant, and182 other employees signed these cards and returnedthem to Rozic. Carmant observed that the cards19 hadRespondent Union's name on it. He told Aviles: "some-thing maybe cooking. Why now we have a 734 there?"A lot of employees asked them about this, as well, so heand Aviles asked Ponce and Girlando about the card andthey told Aviles not to worry, that it was the sameunion.After collecting the cards the employees hadsigned,Rozic said that he was going into the plant tomake the Companysignan agreement recognizing theUnion. He went with Girlando and Ponce. About 10 or15minutes later they came out of the plant and Rozicsaid that the Company had recognized the Union and ne-gotiationswould begin on the following Monday. Healso said that because work was slow, there would be alayoff.Rozic testified that he and Girlando arrived at theplant about 11:30 a.m. Girlando and Ponce first intro-duced him to Carmant and then went to get the employ-ees together.While they were doing this, Rozic gave19The top of the card states -Application for Membership in AFL-CIO Local 734 L I U, of N.A " The finalsentence of the authorizationstates "this card supersedes and cancelsallpreviousauthorization madeby me " 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCarmant his card (which gave his title as organizer for"Local 734, L.I.U. of N.A., AFL-CIO" with their ad-dress in Clifton,New Jersey).In addition,he introducedhimself as "Steve Rozic, Laborers International Union ofNorth America." He then told Carmant that the strikehad been going for 4 or 5 days with some unresolvedproblems. He testified further:I said to Charles, "Charles,Iwant you to under-stand that both Girlando and Ponce cannot handlethe strike, NOITU isa new union,doesn't have themanpower,doesn'thave any legal people behind itand they just cannot go on and on like this, there isno way they can handle the strike. I would like tomeet with the people and if you would be one ofthe interpreters or whoever could interpret for us, Iwould like them to interpret.If the people after Ispoke to them wished to have me represent themand sign the card,at that point I would be theirrepresentative and I would try to do everything inmy power to resolve the situation as it presentlystands."Rozic testified that Carmant said-.. . there would be no problem at all if the peoplewanted a union or if it was going to be a new unionand a stronger union to help the people, he was allfor it, he was agreeable.Rozic testified that by the time he concluded his dis-cussion with Carmant,most of the employees had con-gregated in one area where Girlando was speaking tothem;he heard him speaking about theAFL-CIO Gir-lando then introduced him as Steve Rozicfor LaborersLocal 734 of the AFL-CIO.He first introduced himself:Steve Rozic, Laborers Local 734, AFL-CIO. I toldhim that our parent offices were in Washington,D.C., theinternationaloffices,we had approximate-ly three-quarters of a million members in the Inter-nationalUnion and everyone started to cheer andclap. I told them that at this point Girlando andPonce were asking me to help them out and that Iwas going to represent the people I explained tothem further that we were much stronger thanNOITU was, that we had the manpower, we hadthe legal power,we had the ability to stop contain-ers on the piers from reaching the company. Wehad the ability to stop all trucks fromcoming in toeither pick up or deliver.He testified that while he was speaking in English Car-mant and other employees were translating his speechintoCreole for those who did not understand English.Most of the employees spoke Creole, but Carmant, andothers, spoke English fluently. He knows that because"there was a lot of spontaneous cheering as I spoke."For example, "When I told them when everything wasfinishedwe will sign the cards,they started coming to-wards me right away for the cards.I said no, not now."In this regard:I then took out the union card First I asked if therewas any question, did- they have any problem withLocal 734 representing the people and everyonestarted to cheeragainI then took out the authori-zationcard that we had and read from the top ofthe authorization cardwhereby it basically ex-plained to them that if they signed the card theywere now authorizing Local 734 to represent thepeople and that the signing of the card wouldcancel any previous cards that they had signed andthey started to cheer and started trying to get cards.He also told the employees that if enough of them filledout the cards he would try to speak to the Company toobtain recognition. He testified that he specifically readout loud the words "supersedes and cancels," "because Iwanted them to understand that we're all a differentunion.We were not NOITU. We had nothing to do withNOITU." Carmant testified that when Rozic spoke hedid not speak about NOITU or Respondent Union, nordid he use the words supersede or cancel.20Girlando testified that when he and Rozic arrived atthe plant about 11:45 a.m., he located Carmant and intro-duced Rozic to him: "I said this is Mr. Steve, he's withLocal 734 labor union, with the American Federation ofLabor, Congress of Industrial Organization. I didn't sayAFL-CIO." Girlando told Carmant that Rozic's unionwas affiliated with "the National Union" in the country,affiliatedwith people who work on the piers and dockswhere Respondent Employer receives its goods. Theseunionswould cooperate with Rozic's union. He then ob-served Rozic giving Carmant his business card. Whenthe employees gathered around, Girlando spoke first.I said this is Mr.Steve, the way they commonlyrefer to everyone, I was Mr. Joseph, et cetera, andthat he is with Local Union 734 of the AmericanFederation of Labor, Congress of Industrial Organi-zation, the national union in this country, and I toldthem that his union is much larger and much moreinfluential thanNOITU, and thathis union was af-filiatedwith the people who work on the docks andin the piers and that they would be able to use theirinfluence on whatever importing the company had,and the people cheered.Rozic then spoke, and at the conclusion of his speechcards were distributed to the employees During his andRozic's speech, Carmant, as well as others, translatedtheir speeches into Creole for those who could not un-derstand.Rozic, Girlando, and Ponce then went into the plantand asked to speak to Mory; they were told that he wasout to lunch and they returned to the picket line Abouta half hour later they observed him returning to theplant and they returned to the plant Again they told the20 On rebuttal, Carmant testifiedJUDGE BiBi.owirz Did Mr Roztc use the word cancel'THE WirNESS No, I don't know thatLater, he was asked by counsel for Respondent EmployerQ You knewwhat cancel means,didn'tyou'A Yeah, cancel I know CARO BAGS, INC.secretary that they were there to see Mory and he cameout and Rozic and Girlando introduced themselves tohim.Rozic told Mory what union he was with, thatNOITU no longer wished to represent his employees andgave him the "representation rights" to the employees;that the employees had signed authorization cards for hisunion and he asked if Mory would recognize his union.Rozic then put the stack of his authorization cards onMory's desk; Mory (who did not testify) took the cardsand "rifled" through them for about a minute or two. Hesaid that he was confused that Rozic said that he nowrepresented the employees; he asked, "but what aboutNOITU?" Girlando and Ponce told Mory that they nolonger wished to represent his employees. They said thatif he recognized Respondent Union, they (Girlando andPonce) would withdraw their petition and unfair laborpractice charge filed with the Board. Mory asked themto leave, saying that he would call them to return short-ly.They waited in the foyer for about 15 minutes whenMory asked them to return. Mory asked what NOITUwas going to do with its petition and charge at theBoard; Ponce said that if he recognized RespondentUnion, they would withdraw the petition and charge.Mory then said that with the understanding that Re-spondent Union represented his employees, and NOITUwould withdraw its petition and charge, he would recog-nize Respondent Union. Rozic then gave Mory a stand-ard recognition form, which both signed. He then in-formed Mory that he would inform the employees of therecognition, and Ponce and Girlando would go to theBoard to withdraw their petition and charge. SOLO wasnot mentioned at this meeting.Rozic, Girlando, and Ponce left the plant and gatheredthe employees together; Rozic told the employees thattheCompany had recognized his union and that theyshould return to work the following morning, whichthey did. On 23 May, Respondent Union and Respond-ent Employer entered into a collective-bargaining agree-ment containing a union-securil.y clause requiring mem-bership in Respondent Union on or after the 31st day ofemployment or the execution date of the agreement,whichever is later.On 12 May, after Mory recognized Respondent Union,Girlando and Ponce came to the Board office and signedwithdrawal forms to request withdrawal of the pendingpetition and unfair labor practice charge. The RegionalDirector for Region 22 has refused to approve the with-drawal of NOITU, Local 113's petition to represent theemployees of Respondent Employer.Sometime during the week of 12 May, Carmant aswell as a number of other employees were informed thatthey were being laid off; 21 shortly after receiving noticeof this layoff, Carmant called Perez on Saturday, 17May.22 Carmant told Perez that he and about 75 other21 There is no allegation before me that the layoff was unlawful22Carmant testified that he attempted to call Girlando the priorevening, but was unable to contact him. On the following morning, hecalled the SOLO office, not Perez specifically, he testifiedA You know, I didn't know Mr Perez has a-from the Union.Q, You didn't know Mr. Perez is a representative of the unionA, No, I just know Mr Girlando665employees had been laid off and asked him what wasgoing on; Perez said that a petition had been filed (theone he assumed was filed by Girlando) and they werewaiting for the Board to schedule a formal hearing andhe hoped that there would eventually be an election.Carmant said: "What are you talking about? We've beenout on strike." When Perez asked what strike, Carmantsaid that Girlando and Ponce had taken them out onstrike and then abandoned them. Perez said that he didnot know anything about it and he asked Carmant tocome to his office on Monday, 19 May, to talk about it.On that day Carmant and a large number of employeescameto Perez' office and recited the story of what hadoccurred since about 7 May. Perez called the Board'soffice and later that day went with Carmant and hisfellow employees to the Board office. It was on that daythat he learned from the Board agent (for the first timeaccording to his testimony) that no SOLO petition hadbeen filed to represent Respondent Employer's employ-ees.IV. CREDIBILITYFINDINGSThere are obviously numerous credibility determina-tions to be made here; I will begin in the order in whichthe witnesses testified.A. PerezMy observation of Perez while he was testifying (forabout a half day) did not disclose any obvious signs thathe was a witness whose testimony was not believable.However, portions of his testimony border on the incred-ible.He testified that the authorization cards in SOLO'scampaign at Respondent Employer were missing fromthe SOLO office, which is entirely possible consideringthe circumstances here of discharging the local president(with the resulting lawsuits and bad feelings) and layingoff the other organizer active with the Respondent Em-ployer's campaign. However, Perez' testimony regardingthe alleged 'petition takes one up to (and possiblybeyond) the edge of believability. How do you explain aunion president with extensive experience with organiz-ing and Board procedures waiting almost 3 weeks afterhe allegedly believed that a petition was filed before call-ing the Board to find out why he had not received anynotification 'about the petition. I find that Perez did notcalltheBoard to inquire about the petition untilMonday, 19 May, and that if Carmant had not called himon 17 May, he might have delayed even longer thanthat.Also difficult to comprehend is why Gonzalezsigned the alleged petition.Gonzalez had absolutelynothing to do with the organizing of Respondent Em-ployer's employees, yet Perez testified that he asked himto sign it because he was a new employee and Perezwanted to get him "involved in signing and getting ac-quainted with how to file petitions." If that were so, Iassume that Perez would have had Gonzalez assist Gir-lando in the organizing attempt or go to the Board withhim to file the petition. But no, the sole experience hegave Gonzalez was signing his name. Also strange wasPerez' inattention to the SOLO campaign after Girlandowas terminated; it is reasonable to assume that a union 666DECISIONS OF THE NATIONALLABOR RELATIONS BOARDpresident would not forget about a unit consisting of ap-proximately 250 potential members.However, other evidence indicates that rather thanpurposely falsifying his testimony at the hearing, Perezwas simply negligent in his handling of the organizationof Respondent Employer's employees.When Girlandotold him of his unsuccessful visit with Mory on 28 April,itwas perfectly reasonable for Perez to instruct Girlandoto file a petition in the matter and to expect that it wouldbe done within the next 4 days before Girlando was laidoff. In Perez'defense, this was a time of turmoil forSOLO;Ponce's alleged wrongdoing was causing havocto SOLO andwas depleting its financial resources to thepointwhere almost all of hill staff had to be laid off.During such a period,it is not unreasonable that Perezwas concerned with SOLO's survival to the exclusion ofthe organization of Respondent Employer's employees.On the basis of all the evidence,and my observation ofPerez, I find that the apparent inconsistencies in his testi-mony, and his negligence in the organization of Re-spondent Employer's employees was due to his preoccu-pation with the survival of his union at the time, and Itherefore find that his testimony is generally credible.B. CarmantAlmost half of the instant record is Carmant's testimo-ny; this extraordinary amount of time he spent testifyingis due to his extensive involvement with the instant situa-tion,aswell as his apparent difficulty with the Englishlanguage.Thereare numerous inconsistencies in Car-mant's testimony,beginning with how many employeeshe informed SOLO's secretary were employed by Re-spondent Employer, to whether he saw NOITU litera-ture at its office on 7 May, and whether he understoodtheword cancel.In addition,on numerous occasionsduring the hearing counsel had to repeat a question nu-merous times before Carmant answered it; at other timesCarmant failed to answer certain questions.Counsel forRespondents attribute this to a conscious attempt by Car-mant to avoid answering certain questions; the GeneralCounsel,I assume, attributes it rather to Carmant's occa-sional difficulty with English.Ifind it a combination ofboth.Counsel for the Respondents argued at the hearingthat Carmant's difficulty with English was selective; i.e.,he allegedly had more difficulty understanding theirquestions than the questions asked him on direct exami-nation by the General Counsel.This was certainly true,but readily explainable.Iassume that,like all trial law-yers, the General Counsel prepared Carmant and theother witnesses prior to the trial by going over the ques-tions that would be asked.I also assume that,being aprincipal witness, Carmant was"prepped"for a substan-tial period of time. Prior to the trial,therefore,Carmantknew what the General Counsel'squestionswould beand (almost as important) became familiar with the Gen-eralCounsel's voice. On the other hand,he was not fa-miliarwith the questions,or voices,of counsel for Re-spondents.Further,counsel for Respondents initially didnot speak as slowly as the General Counsel in question-ing Carmant.However,I also find that Carmant was lessthan open and cooperative in answers to questions fromcounsel for Respondents.He was clearly antagonistic tothem;he, along with Aviles had initiated the unionmovement at the plant and, in this regard,placed histrust in Girlando and Ponce.He ended up feeling soldout by them when he was laid off shortly after Respond-ent Union was recognized;this animus was illustrated byhis reference,on numerous occasions,to being firedrather than laid off.Ibelieve these facts explain (al-though do no justify)Carmant's inability to answer cer-tain questions directly.C. GirlandoIfind muchof Girlando's testimony palpably incredi-ble, as much of it simply defiesreality.Initially, his testi-mony aboutbeing hired by Ponce resistsbelief.Withoutwarning,he waslaid off by SOLOon 2 May;beginning5May(the followingworkday)he was working withPonce at his new union.If that were all, it would not beso incredible.However,with all the local union numbersto choosefrom,what number does Poncepick? Local113, the same number Respondent Employer's employeesknew from Girlando and Ponce'sorganizing campaignwith SOLO.In addition,they immediately began orga-nizingRespondent Employer's employees as if therewere no hiatus in the campaign.Further evidence oftheir intention is that on their new business cards, thelocal number(which theemployees were familiar with)is twice the size as the union name. In addition,Girlan-do's alleged good faith is undercutby Santos'testimonythatshe saw GirlandoatNOITU'soffice for monthsprior to the7 Mayincident.Other aspectsof Girlando's testimony crumbled oncloser inspection.He testified that on the morning of 9May he andPonce told Lasky thatalthough 95 percentof theemployees were onstrike and 70percent of thetrucks were respecting their picket line, "the employeescan't stand to stay out much longer.'"Lasky told them to"cut and run."Initially,there is no evidence that,at thatpoint,the employees'support for the strike was weaken-ing. They hadonly been on strike for2 daysand a news-paper article dated 9 May quotes Ponce as saying that 98percent ofthe deliverytrucks had refused to cross theirpicket line,and they were upbeat and positive about thestrike:"Anytime [Respondent Employer is]willing torecognize the union,these peoplewillget back towork." Additionally,at that time,the employees had notyet receivedthe letter from Respondent Employerthreatening them with replacementif they didnot returnby 12May; this letter was effective in breaking the em-ployees'will,butwas not receivedby the employeesuntil afterGirlando and Ponce's meetingwith Lasky.With thisinmind,and considering the effectiveness ofthe strike and that it had only been on for 2 days, I findithighly unlikelythatNOITUwould be so anxious to"cut and run."A union with such excellent support fromthe employees and the truckers,and potential yearlyduesfrom theemployees of approximately$50,000,would not bail out so quickly absent someother factor.Leastconvincing of all isGirlando's (and Rozic's) tes-timony regarding the 12 May meetingwith Mory. Ac-cording to this testimony, Rozic,Girlando,and Poncewent (without an appointment) to see Mory;Rozic told CARO BAGS, INC.667Mory that the employees had signed authorization cardsfor his union, NOITU no longer wished to represent theemployees, and he asked if he would recognize Respond-entUnion.Rozic handed the authorization cards toMory, who "rifled" through them, When Mory askedabout NOITU, Girlando and Ponce told him that if herecognizedRespondent Union, they would withdrawtheirpetition and charge pending before the Board.Mory asked them to leave for a few minutes and, whenthey returned, after being reassured by Girlando andPonce that they would withdraw their petition andcharge if he recognized Respondent Union, Mory agreedto do so and signed a recognition agreement with Re-spondent Union. At first flush, this story appears niceand neat, but a closer inspection reveals strong improb-abilities. Principal among these is that only 2 weeks earli-er,Girlando (along with Fagello) had requested thatMary recognize SOLO as the representative of his em-ployees.According to the testimony of Girlando andRozic, at the meeting of 12 May nothing was said aboutSOLO. It appears to me totally incredible that afterbeing approached for recognition by Girlando on behalfof SOLO, on 28 April, when Girlando appeared withRozic on 12 May, as a representative of NOITU, Morydid not ask: "Wait a minute, you were here two weeksago requesting recognition on behalf of another union."If for no other reason, as the manager of RespondentEmployer's facility, one would expect that Mory wouldwant to protect himself after learning that Girlando wasan authorized representative of NOITU, Local 113.Mory asked Girlando a few times for assurances that hewould withdraw the petition if he recognized Respond-ent Union, yet (according to Girlando and Rozic's testi-mony) he never asked for assurances that Girlando rep-resented NOITU, Local 113, even though 2 weeks earli-er he appeared as a representative of SOLO. Further sus-picion is cast upon the testimony of Girlando and Rozicwhen one compares their 12 May visit to Mory with the28 April visit of Girlando and Fagello. On 28 April, Gir-lando told Mory that SOLO represented a majority ofhis employees, and requested recognition; Mory neitherrequested to see, nor saw the cards, but said that hedoubted that SOLO represented a majority of his em-ployees.While in their car in Respondent's parking lotlater that morning, Mory told them to leave the prem-ises.The receptionMory gave Rozic, Girlando, andPonce 2 weeks later was totally different.When Rozicdemanded recognition, Mory simply "rifled" through theauthorization ,cards, received oral assurances from Gir-lando and Ponce that they would withdraw their petitionand charge, and signed the recognition agreement. Thischange in. Mory's attitude over a 2-week period is toodrastic to be believed.Further evidence of the lack of credibility of Girlandoand Rozic is Rozic's alleged lack of knowledge ofSOLO's organizing campaign at Respondent in Marchand April. He had attempted to organize RespondentEmployer's employees in the past, is very familiar withthe industry, and represents Respondent Employer'schief competitor's employees. In such circumstances, heshould have been aware of SOLO's organizing drive,which occurred over a 5- to 6-week period prior to hisinvolvement. More questionable, however, is Rozic's tes-timony that Girlando ("a friend of mine" for 4 or 5years) did not tell him about SOLO's organizing drive atRespondent Employer, nor did Girlando tell him that hewas employed by SOLO prior to his employment withNOITU. Rozic testified that it was not until about 19May when Carmant angrily told him of his layoff that helearned that SOLO had previously been engagedin orga-nizingRespondent Employer's employees. Consideringhis relationship with Girlando, and Girlando's purpose inseeinghim, I find that SOLO's past organizing effort wasa subject that should have been discussed by Girlandoand Rozic and, if it really was not, it then casts addition-al doubt on Girlando's good faith.For all of these reasons, I find Girlando and Rozic theleast credible of the witnesses and I find that Girlandodid his best to disquise the fact that after 2 May he wasan agent for NOITU, Local 113. That is not to say (asfound supra) that I found Carmant totally honest in histestimony in this regard. In fact, he was reluctant toadmit that he became suspicious of Girlando; for exam-ple, after going to the NOITU office in Newark (ratherthan West New York where SOLO was located), and re-ceivingNOITU picket signs and literature with theNOITUname onthe cover. In his behalf, it should bestated that Carmant and his fellow employees were un-skilledworkers, many of whom could not speak or readEnglish.Clearly, they were not familiar with the com-plexities of labor law. Carmant spent 5 weeks solicitingemployees to sign SOLO cards and giving them to Gir-lando.When he saw Girlando and Ponce the followingweek, with "No." 113 beside their names, it was not un-reasonable for him to assume that nothing had changed.In this regard, I discredit Girlando's testimony that hespecifically told Carmant that he' was working for a dif-ferent union after 2 May; rather, I find that he describedit to Carmant as simply a name change. I make this find-ing because of my credibility findings discussed, supra, aswell as the fact that if Girlando and Ponce really wantedto be honest with the employees about the change fromSOLO to NOITU, they would have chosen a differentlocalnumber on receiving a charter for NOITU (Iassumethat other numbers were available) and wouldhave printed their business cards with NOITU moreprominent than Local 113.IV. DISCUSSION AND ANALYSISThe sole issues here are: whether Respondent Employ-er unlawfully recognized Respondent Union, whetherRespondent Union unlawfully accepted recognition, andwhether Respondents further violated the Act by includ-ing a union-security clause in the collective-bargainingagreement executed on 23 May. The General Counselhas three theories regarding why the 12 May recognitionviolates the Act:1.UnderMidwest Piping &Co., 63 NLRB 1060 (1945),andBruckner Nursing Home,262 NLRB 955 (1982), Re-spondentEmployer could not recognize RespondentUnion because of NOITU's pending petition at theBoard and the prior SOLO organizing campaign. 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Under the Board's dual card theory, there is no evi-dence that the employees who signed cards for SOLOand NOITU prior to 12 May repudiated those cards bysigning authorization cards on behalf of RespondentUnion on 12 May, and, therefor, Respondent Unionlacked authorization cards from a majority of Respond-ent Employer's employees on that date.3.When the employees executed authorization cardson behalf of Respondent Union on 12 May, they wereunder the misapprehension that they were executingcards for SOLOThe principal case here isBruckner,supra,whichmodifiedMidwest PipingInBruckner,in early SeptemberLocal 144 notified the employer that it possessed signedauthorization cards from a majority of its employees anda date was set for a card count Shortly thereafter, Local1115 sent a mailgram to the employer stating that it wasengaged in organizational activities among its employeesand it should not extend recognition to any other union,and Local 1115 filed 8(a)(1) and 8(b)(1)(A) charges withthe Board Shortly thereafter, the card check showedthat Local 144 had signed authorization cards from 80 to90 percent of its 125 employees, at the same time, Local1115 had two authorization cards. After the Local 1115charges were dismissed, the parties commenced negotia-tions and entered into a collective-bargaining agreement.No petition was ever filed. Local 1115 filed charges chal-lenging the legality of the recognition and the contractThe administrative law judge, finding that Local 1115had a "colorable claim," found a violation. The Boarddecided that because of the difficulty of defining the "in-terest" that a union must have in order to trigger the op-eration of theMidwest Pipingdoctrine, and the refusal ofsome circuit courts to enforce these decisions, theywould modify theMidwest Pipingdoctrine.InBruckner,supra at 957, the Board stated:[W]e will no longer find 8(a)(2) violations in rivalunion, initial organizing situations when an employ-er recognizes a labor organization which representsan uncoerced, unassisted majority, before a validpetition for an election has been filed with theBoard However, once notified of a valid petition,an employer must refrain from recognizing any ofthe rival unionsIn footnote 13 at this point in its decision, the Boardstated that this modification ofMidwest Pipingdoes notaffect the Board's longstanding rule that, even absent apetition, an employer will still be found to have violatedthe Act for recognizing a union that does not actuallyhave majority employee support.For instance, if an occasion arises where an employ-er is faced with recognition demands by two unions,both of which claim to possess valid authorizationcard majority support, the employer must bewarethe risk of violating Sec 8(a)(2) by recognizingeither union even though no petition has been filed.In such a situation, there is a possibility that theclaimed majority support of the recognized unioncould in fact be nonexistent Consequently, the safecoursewould be simply to refuse recognition, asclearly authorized underLinden Lumber Division,Summer &Co. v.N.L.R.B.,419 U.S. 301 (1974).Either of the unions or the employer could then filea representation petition.In this regard, the Board also stated supra at 958:When a petition supported by a 30 percent showingof interest has been filed by oneunion,the reliabil-ity of a rival's expression of a card majority is suffi-ciently doubtful to require resolution of the compet-ing claimsthrough the Board's election process.The Board later stated, supra- "[O]nce a properly sup-ported petition is filed, the employer may not circumventan election by granting recognition to one of the twocompeting unions " In explaining its decision, the Boardstated, supraWe believe the proper balance will be struck byprohibiting an employer from recognizing any ofthe competing unions for the limited period duringwhich a representation petition is in process eventhough one or more of the unions may present avalid card majorityInHaddonHouse Food Products,269NLRB 338(1984), enfd. 764 F.2d 182 (3d Cir 1985), in 1975 Local115 filed a petition to represent the employer's employ-ees,and shortly thereafter filed unfair labor practicecharges against the employer as well. The election peti-tionwas held in abeyance pending results of the unfairlabor practice charges. The Board found that the em-ployer violated the Act and the circuit court enforcedthis order. In 1981, after the circuit court's decision, butwhile the employer's petition for certiorari seeking Su-preme Court review was pending, Local 80 commencedan organizing campaign of the employer's employeesand, after a card check certified that Local 80 had au-thorization cards from a majority of the employer's em-ployees (Local 115 was not notified of this card checknor was the card checker notified of Local 115's pendingpetition), the employer recognized Local 80 and enteredinto a collective-bargaining agreement with it.The Board found a violation, id. at 340:[N]otwithstanding the passage of several years, it isparamount that resolution of the question concern-ing representation be resolved ultimately by theBoard's election processes rather than by an em-ployer's usurpation of this function by virtue of its,own grant of recognition to one of two rival unions.However, the Board also stated, ibid.:Despite the prolonged nature of the unfair laborpractice proceedings, the essential facts remain thatCharging Party Local 115 had substantial employeesupport when its petition was filed, that its petitionwas still pending before the Board when the unlaw-ful recognition here was conferred,and that Charg-ing Party Local 115 at all pertinent times maintaineda continuing interest in representing Respondent Em-ployer's employees[Emphasis added.] CARO BAGS, INC.Unlike the emphasized language above, in the situationhere,NOITU had no continuing interest in representingRespondent Employer's employees. However, all otherrequirements set out by the Board inBrucknerandHaddon Houseare satisfied.Principal among these re-quirements is that an election petition "has been" or "is"filed.At the time that Mory signed the recognitionagreement with Respondent Union, that petition was stillon file and "in process." Counsel for Respondent's posi-tion is that even though the petition was still formallyfiled,Girlando and Ponce assured Mory that once herecognized Respondent Union, they would withdraw thepetition. The General Counsel, in brief, presents three ar-guments why the instant matter falls within theBrucknerrationale: first, SOLO, as well as NOITU, were "rivalunions" and, even though SOLO did not file the petition,Respondent Employer must still refrain from recognizingRespondent Union while the petition was pending. Sec-ondly, that Respondent Employer "jumped the gun,"i.e.,that it arrogated the Board's responsibilities by recogniz-ing Respondent Union prior to the Regional Director ap-proving NOITU's withdrawal of its petition; and finallythatRespondents' argument is inconsistent with the ra-tionale ofBrucknerregarding undue influence and prob-lems of dual authorization cards.I find the General Counsel's first argument persuasive;the Board did not limit theBrucknerlanguage to whichunion filed the petition. Rather, the Board stated: "wherea labor organization has filed a petition" (emphasisadded) and prohibits the employee "from recognizingany of the competing unions." (Emphasis added) This isespecially true here when one considers the Board's foot-note referred to, supra, and the fact that at the timeWry recognized Respondent Union, he was aware ofthe recent claim by SOLO that they represented a ma-jority of Respondent Employer's employees. I find theGeneral Counsel's second argument persuasive, as well.Section 102.60 of the Board's Rules and Regulations pro-vides: "the petition may be withdrawn only with theconsent of the Regional Director with whom such peti-tion was filed." Clearly, a petition was on file at the timeof recognition; Respondents never sought to explain whythey could not delay recognition until NOITU,at least,sought to withdraw the petition. Respondents andNOITU attempted to usurp the Board's Rules by Re-spondent Employer's recognition of Respondent Union.As this recognition took place while a petition was pend-ing before the Board, this recognition violates Section8(a)(1), (2), and (3) and Section 8(b)(1)(A) and (2) of theAct. I find it unnecessary to discuss the General Coun-sel's third argument.As stated, supra, as an alternative theory of violation,theGeneral Counsel alleges that because of the dualcards signed, Respondent Union never obtained authori-zation cards from a majority of Respondent Employer'semployees; i.e., that a majority of the employees neversigned cards only for Respondent Union. The partiesstipulated that on 12 May the unit was composed of 254employees; on 12 May, 183 employees executed authori-zation cards for Respondent Union; of this number 105employees had signed cards for NOITU on 7 May. How669many had signed cards for SOLO is not known as thosecardsare missing.If employeessignauthorization cards for more thanone union, they will not be counted toward eitherunion'smajority status, absentsomepositive proof thatthe employees intended to repudiate the earlier card bysigning the later card.Unit Train Coal Sales,234 NLRB1265 (1978);Atlas Lumber Co.,237 NLRB 823 (1978).One situation in which the Board found such a repudi-ation isWavecrest Home For Adults,217 NLRB 227 fn. 3(1975), the Board stated:Our finding that the complaint should be dismissedis based on the special circumstances of this case.It isclear from . . . the entire record herein that the em-ployees who signed authorization cards on behalf ofLocal 4, subsequent to indicating support for Local1115, did so because of the failure of Local 1115promptly to demand recognition or take some im-mediate action on their behalf.-[Emphasis added.]The Board law in dual cardcaseswas set forth suc-cinctly by Administrative Law Judge Arthur Leff inCrest Containers Corp.,223 NLRB 739, 741 (1976):The general rule applicable in dual card situationsis clear. The Board has held in, numerous cases thatwhere an employee signs an authorization card foreach of two unions, the card of neither union willbe regarded as a valid designation that may becounted toward majority,as it isnot then possibleto determine from the cards which of the twounions the employee has selectedas, anexclusivebargainingagent.Respondent is correctin assertingthat the generalrule isnot an inflexible one thatmust be applied ona per sebasis.But to justify adeviation from the general rule, the evidence mustbe of sufficient reliability and probative force toclearly dissipate the ambivalence as to intent that isinherent in dual card designations and to leave nodoubt that, at the timematerialto the determinationof the issue of majority status, the dual card signerintended only one of his dual cards-and which ofthem-to evidence his designation of a bargainingagent.Did Respondent Employer's employees evidence anintention to repudiate their NOITU authorizations byexecuting authorization cards on behalf of RespondentUnion on 12 May? Hardly. They had signed authoriza-tion cards for NOITU on 7 May; over the next few daysthey picketed Respondent Employer's premises carryingNOITU signs. There is no evidence that between 7 and12May the employees became disenchanted (as was trueinWavecrest)with NOITU; rather, the evidence estab-lishes that they decided to return to work by 12 May be-cause of the letter they received from Respondent Em-ployer that threatened if they did not do so they wouldbe replaced. Finally, the events of 12 May do not estab-lish any proof that by signing authorization cards for Re-spondent Union, the employees meant to repudiate theirNOITU cards signed 5 days earlier. Until Rozic ap- 670DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpeared on thatday, theydid notknow hewas coming;untilGirlando introduced him and hespoke, they did notknow who he was, and in a matter of a few minutes theauthorization cards were signed.The speedwith whichthis occurred did not give the employees an opportunityto knowingly repudiate their previously expressed inter-est in NOITU.As AdministrativeLaw JudgeJoel Har-matz stated inAtlasLumber Co.,supra at 826:And thetimespanof 12 daysbetween the submis-sionof Local326's request for recognition and thedate recognitionwas conferredon Local 522,hardlyenhances any conclusion holding the em-ployees to a bindingchoice.Furthermore,unlikeWavecrest,supra, the employees did not solicitLocal 522,but signed up in the course of a singleconfrontation with representatives of that Union.I thereforefind thatRespondentUniondid not possessauthorization cardsfroma majority of Respondent Em-ployer's employees on 12 May;rather,theypossessedonly 78 cards out of a unit on that daycomposed of 254employees.RespondentsthereforviolatedSection8(a)(1), (2), and(3) and Section 8(b)(1)(A) and(2) of theAct.Because of these conclusions,I find it unnecessary todecide the General Counsel's remaining arguments.CONCLUSIONS OF LAW1.CaroBags,Inc.,Respondent Employer,isan em-ployerengaged incommerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Local 734, LaborersInternationalUnion of NorthAmerica, AFL-CIO, Respondent Union, is a labor orga-nizationwithin the meaning of Section 2(5) of the Act.3.Respondent Employer violated Section8(a)(1) and(2) of the Act when it recognized Respondent Union on12 May.4.Respondent Union violated Section 8(b)(1)(A) of theAct when it accepted recognition from Respondent Em-ployer on 12 May.5.Respondent Employer violated Section 8(a)(1), (2),and (3) when it executed a collective-bargaining agree-ment containing a union-security clause with RespondentUnion on 23 May.6.Respondent Union violated Section 8(b)(1)(A) and(2)when it executed a collective-bargaining agreementcontaining a union-securityclausewith Respondent Em-ployer on 23 May.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1), (2), and (3) and Section 8(b)(1)(A) and (2), I shallrecommend that they be required to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.In order to remedy the effects of the unfair labor prac-tices discussed above, I shall recommend that Respond-ent Employer be ordered to withdraw and withhold allrecognition from Respondent Union as the collective-bargaining representative of Respondent Employer's pro-duction and maintenance employees, at its Edison, NewJersey location, and cease giving any force or effect toany collective-bargaining agreementwithRespondentUnion covering such employees, or to any modifications,extensions, supplements, or renewals of such contract orcontracts,unless anduntilRespondent Union shall havebeen certified as bargaining representative pursuant to aBoard-conducted election among such employees of Re-spondent Employer in a unit or units appropriate for col-lective bargaining. Further, I shall recommend that Re-spondent Union be ordered to withdraw from acting asbargaining representative of the aforesaid employees orgiving any force or effect to such aforesaid bargainingagreement,unlessand until Respondent Union shall havebeen certified as bargaining representative pursuant to aBoard-conducted election.However, nothing in theOrder set forth hereinafter shall be construed to author-izeor require Respondent Employer to withdraw oreliminate any wage increase or other benefits or termsand conditions of employment that may have been estab-lished pursuant to that agreement, except with respect tothat agreement'sunion-security provision that may nolonger be enforced. Respondents will be required jointlyand severally to reimburse all present and former em-ployees for all initiation fees, dues, or other moneys paidpursuant to the unlawful union-security agreement withinterest thereon to be computed as prescribed inFloridaSteel Corp.,231 NLRB 651 (1977). Although the unfairlabor practices here are flagrant, I find thevisitatorialclauserequested by the General Counsel unnecessary.O. L.Willis,Inc.,278NLRB 203 (1986);NorthwindMaintenance Co.,281 NLRB 317 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed23ORDERA.Respondent Employer CaroBags,Inc.,Edison,New Jersey, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Assisting, aiding, supporting, recognizing, or nego-tiatingwith Local 734, Laborers International Union ofNorth America, AFL-CIO, as the exclusive collective-bargaining representative of all production and mainte-nance employees employed at Respondent Employer'sEdison, New Jersey location, unless anduntilsuch labororganization is certified by the Board as the exclusivecollective-bargaining representative of the employeespursuant to Section 9(c) of the Act.(b)Entering into,maintaining, enforcing, or givingeffect to any collective-bargaining agreement with La-borers Local 734, dated 23 May 1986, pertaining to pro-duction and maintenance employees at its Edison, NewJersey location or any extension, renewal, or modifica-tion thereof; provided, however, that nothing in this23 If no exceptions are filed as provided by Sec 102.46 of theBoard'sRules and -Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andall objections to them shall be deemed waived forallpur-poses- CARO BAGS, INC671Order shall authorize, allow, or require the withdrawalor elimination or any wage increases or other benefitsthatmay have been established pursuant to such agree-ment.(c)Requiring as a condition of employment that allproduction and maintenance employees at RespondentEmployer's Edison, New Jersey location whoare mem-bers of Laborers Local 734, remain members in goodstanding, or that those employees who are not membersshall become members, as a condition of employment,within 30 days following their date of employment or ef-fective date of a collective-bargaining agreement andthereaftermaintaintheir membership in good standing.(d) In any like or relatedmannerinterfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Withdraw and withhold all recognition from La-borers Local 734, as the collective-bargainingrepresenta-tive of its production and maintenance employees at itsEdison, New Jersey location,unlessand until that labororganization has been duly certified by the NationalLabor Relations Board as the exclusive representative ofsuch employees.(b) Jointly and severally with Laborers Local 734, re-imburse all present and former productionand mainte-nance employees employed at its Edison, New Jersey lo-cation for all initiation fees, dues, assessments, or anyother moneys that may have been paid by or withheldfrom thempursuantto the aforesaid collective-bargainingagreement together with interest on the moneys due, tobe computed in the manner set forth in the remedy sec-tion.of this decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records,socialsecurity payment records, timecards,personnel records and reports,and allother records nec-essary to determine the amount of all uniondues, initi-ation fees, assessments, or other moneys that have beenpaid to Local 734, Laborers, and are subject to reim-bursement to employees under the terms of this Order.(d) Post at its location in Edison, New Jersey, copiesof the attached notice marked "Appendix A."24 Copiesof the notice, on forms provided by the Regional Direc-tor of Region 22, after being signed by the RespondentEmployer's authorized representative, shall be posted bytheRespondent Employer immediately on receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employeesare cus-tomarily posted. Reasonable seeps shall be taken by theRespondent Employer to ensure that the notices are notaltered, defaced, or coveredby anyother material. Thisnotice shall be in English, French, and Creole.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent Employer has taken to comply.B.RespondentLocal 734, Laborers InternationalUnion of North America, AFL-CIO, its officers,agents,and representatives, shall1.Cease and desist from(a)Acting as exclusive bargaining representative of theproduction and maintenance employees employed at Re-spondent Employer's Edison, New Jersey location, forthe purposes of collective bargaining, unless and untilsuch labor organization shall have been certified by theBoard as the collective-bargaining representative of em-ployees pursuant to Section 9(c) of the Act.(b)Entering into,maintaining,, enforcing, or givingeffect to a collective-bargaining agreement with Re-spondent Employer dated 23 May 1986 pertaining to Re-spondent Employer's production and maintenance em-ployees at its Edison, New Jersey location, or any exten-sion, renewal, or modification thereof.(c)Requiring as a condition of employment that allproduction and maintenance employees employed at Re-spondent Employer's Edison, New Jersey location, whoare members of Laborers Local 734, remain members ingood standing, or that those employees who are notmembers shall become members, as a condition of em-ployment, within 30 days following their date of employ-mentor effective date of a collective-bargaining agree-ment, and thereaftermaintaintheirmembership in goodstanding.(d) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteed tothem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Jointly and severally with Respondent Employerreimburse all present and former production and mainte-nance employees employed at Respondent Employer'sEdison, New Jersey location for all initiation fees, dues,assessments,or any other moneys that may have beenpaid or withheld from them pursuant to the aforesaidcollective-bargaining agreements, together with intereston the moneys due to be computed in the manner setforth in the remedy section of this decision.(b) Post at its location in Clifton, New Jersey, copiesof the attached notice marked "Appendix B."25 Copiesof the notice, on forms provided by the Regional Direc-tor for Region 22, after being signed by the RespondentUnion's authorized representative, shall be posted by theRespondent Union immediately on receipt and main-tained for 60 consecutive days in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondent Union to ensure that the notices are not al-tered, defaced, or covered by any other material. Thisnotice shall be in English, French, and Creole.(c)Forward to the Regional Director for Region 22signed copies of the aforesaid notice for posting by Re-spondent Employer at its Edison, New Jersey location24 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "25 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in thenotice reading"Posted by Order of the Nation-alLaborRelationsBoard" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 672DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor 60 consecutive days in places where notices to em-or withheld from them under our contract with Localployees are customarily posted.734, plus interest. Our employees have the right to join(d)Notify the Regional Director in writing within 20any labor organization or to refrain from doing so.days from the date of this Order what steps the Re-spondent Union has taken to comply.CARO BAGS, INC.APPENDIX AAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT assist, aid, support, recognize, or negoti-atewith Local 734, LaborersInternationalUnion ofNorth America, AFL-CIO (Local 734) as the collective-bargainingrepresentative of employees at our Edison,New Jersey location,unless and untilthat labor organi-zation is certified by the National Labor Relations Boardto act as such representative.WE WILL NOT enter into,maintain,enforce, or giveeffect to any collective bargaining with Local, 734 at ourEdison,New Jersey location, including theagreementdated 23 May 1986, or any extension, renewal, or modifi-cation thereof; provided that WE WILL NOT withdraw oreliminateany wage increases or other benefits that havebeen put into effectas a resultof any such agreement.WE WILL NOT require, as a condition of employment,that employees at our Edison, New Jersey locationbecome or remain members of Local 734.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL withdraw and withhold recognition fromLocal 734, as the collective-bargaining representative ofemployees at our Edison, New Jersey location, unlessand until that labor organization is certified by the Na-tional Labor Relations Board.WE WILL jointly and severally with Local 734, reim-burse all former and present employees at our Edison,New Jersey location for any initiation fees, dues, assess-ments, or any other moneys that may have been paid byThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTact asthe collective-bargaining repre-sentative of employees employed at CaroBags, Inc. inEdison, New Jersey,unlessand until we are certified bythe National Labor Relations Board to act as such repre-sentative.WE WILL NOT enter into, maintain, enforce, or giveeffect to any collective-bargaining agreement with CaroBags, Inc. at itsEdison, New Jersey location,includingthe agreement dated 23 May 1986 or any extension, re-newal, or modification thereof, and WE WILL NOT seekthe withdrawal or elimination of any wage increases orother benefits that have been put into effect as a result ofany such agreement.WE WILL NOT -require that employees employed byCaroBags,Inc. in Edison, New Jersey, as a condition ofemployment, become or remain members of our labor or-ganization.WE WILL NOT in any like or related manner restrain orcoerce employees and/or members in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL jointly and severally with CaroBags, Inc.reimburse all former and present employees employed atitsEdison, New Jersey location for any initiation fees,dues, assessments,or any other moneys that may havebeen paid or withheld from them under our contractwith CaroBags,Inc., plus interest.LOCAL 734, LABORERS INTERNATIONALUNION OF NORTH AMERICA, AFL-CIO